DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 12/04/2020. Claims 1-6 are previously cancelled. Claims 9 and 10 are newly added and Claims 7 and 8 are currently amended. Claims 7-10 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 12/04/2020 with respect to claims 7-10 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

	Regarding Claim 7 and 8, In response to applicant's argument that none of the cited references to show certain features of applicant’s invention, it is noted that the features upon which applicant relies {i.e. DL data channel being mapped to a DL control channel candidate.} are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Examiner sates that the claim limitation recites…when the DCI is detected in a DL control channel candidate of a specific aggregation level, determines “no DL data channel scheduled by the DCI is mapped to a DL control channel candidate of another aggregation level”, nothing explicitly indicates that DL data channel is mapped to a DL 
	
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   

4.   Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by 2012 IEEE Conference -“Performance Study of an Enhanced Downlink Control Channel Design for LTE” in view of Hsieh (US 2013/0336252 A1).

Regarding claim 8, IEEE Conference teaches a radio communication method for a user equipment, comprising:
	receiving downlink control information (DCI) by monitoring a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE receives DCI via PDCCH, by monitoring CCEs of different aggregation levels; wherein when aggregation level 1, 1 CCE is used to transmit PDCCH/DCI and when aggregation level 2, 2 CCE is used to transmit PDCCH/DCI ); and
	when the DCI is detected in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
	IEEE Conference does not teach when the DCI is detected in a DL control channel candidate of a specific aggregation level, determining that no DL data channel scheduled by the DCI is mapped to a DL control channel candidate of another aggregation level.
	However, in an analogous art, Hsieh teaches when the DCI is detected in a DL control channel (PDCCH) candidate of a specific aggregation level (candidate of ) (Fig. 4; [0037], after the UE detects the DCI 402{ wherein the DCI is mapped to 402}, the UE obtains candidate of the aggregation level in the DCI 402. The UE detects the PDSCH 432 according to the information in the DCI 402; ), determines that no DL data channel (PDSCH) scheduled by the DCI is mapped to a DL control channel (PDCCH) candidate of another aggregation level (candidate of aggregation level in 406) ( Fig. 4; [0037], after the UE detects the DCI 406 {wherein the DCI is mapped to 406}, the UE obtains candidate of the aggregation level in the DCI 406. The UE can use the PUSCH 436 according to the information in the DCI 406.) (Hence when DCI is detected in 402, determines PDSCH is scheduled by the DCI is mapped to 402 and when DCI is detected in 406, determines no PDSCH is scheduled by the DCI is mapped to 406.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Hsieh and apply them on the teaching of IEEE Conference to provide network/BS can arrange resource of PDSCH to the UE flexibly and efficiently (Hsieh; [0045]).

5.   Claim 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by 2012 IEEE Conference -“Performance Study of an Enhanced Downlink Control Channel Design for LTE” in view of You (US 2018/0014283 A1){also patented as US 10264571 B2.}, further in view of Hsieh (US 2013/0336252 A1).

Regarding claim 7, IEEE Conference teaches a user terminal comprising:
	receives downlink control information (DCI) by monitoring a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE receives DCI via PDCCH, by monitoring CCEs of different aggregation levels; wherein when aggregation level 1, 1 CCE is used to transmit PDCCH/DCI and when aggregation level 2, 2 CCE is used to transmit PDCCH/DCI ); and
	when the DCI is detected in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
	IEEE Conference teaches UE receives DCI by monitoring CCE of different aggregation levels and when DCI is detected in a CCE of specific aggregation level.
	IEEE Conference does not teach a user terminal comprising: a receiver that receives downlink control information; and a processor that, detects the DCI. 
	However, in an analogous art, You teaches a user terminal (20-Fig. 18; [0254]) comprising: 
	a receiver(RF unit 23 of 20-Fig. 18) that receives downlink control information (DCI)( [0256], The UE processor(21) control the UE RF unit (23) to receive the DCI  ); and 
	a processor (processor 21 of 20-Fig. 18) that, detects the DCI ( [0256], The UE processor (21) monitors EPDCCH in the search space to detect DCI.). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of IEEE Conference to enables efficiently receiving wireless communication signal with the transmission so that total throughput of a radio communication system can be enhanced(You; [0002]; [0004]).
	IEEE Conference- You does not teach a processor that, when the DCI is detected in a DL control channel candidate of a specific aggregation level, determining that no DL data channel scheduled by the DCI is mapped to a DL control channel candidate of another aggregation level.
	However, in an analogous art, Hsieh teaches a processor (200-Fig. 2; [0026]) that, when the DCI is detected in a DL control channel (PDCCH) candidate of a specific aggregation level (candidate of aggregation level in 402) (Fig. 4; [0037], after the UE detects the DCI 402{wherein the DCI is mapped to 402}, the UE obtains candidate of the aggregation level in the DCI 402. The UE detects the PDSCH 432 according to the information in the DCI 402;), determines that no DL data channel (PDSCH) scheduled by the DCI is mapped to a DL control channel (PDCCH) candidate of another aggregation level (candidate of aggregation level in 406) ( Fig. 4; [0037], after the UE detects the DCI 406 {wherein the DCI is mapped to .) (Hence when DCI is detected in 402, determines PDSCH is scheduled by the DCI is mapped to 402 and when DCI is detected in 406, determines no PDSCH is scheduled by the DCI is mapped to 406.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Hsieh and apply them on the teaching of IEEE Conference to provide network/BS can arrange resource of PDSCH to the UE flexibly and efficiently (Hsieh; [0045]).

Regarding claim 9, IEEE Conference teaches a radio base station (section I; BS transmits) comprising:
	transmits downlink control information (DCI) by using a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence BS transmits DCI via PDCCH, by using CCEs of different aggregation levels; wherein when aggregation level 1, 1 CCE is used to transmit PDCCH/DCI and when aggregation level 2, 2 CCE is used to transmit PDCCH/DCI ); and
	when the DCI is transmitted in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
	IEEE Conference teaches BS transmits DCI by using CCE of different aggregation levels and when DCI is transmitted in a CCE of specific aggregation level.
	IEEE Conference does not teach a radio base station comprising: a transmitter that transmits downlink control information (DCI); and a processor that when the DCI is transmitted, control. 
	However, in an analogous art, You teaches a radio base station (10-Fig. 18; [0254]) comprising:
	a transmitter (RF unit of 10-Fig. 18) that transmits downlink control information (DCI) ( [0255], eNB processor controls eNB RF unit to transmit downlink control information (DCI). ); and
	a processor (11 of 10-Fig. 18) that when the DCI is transmitted, control ( [0255], eNB processor controls eNB RF unit to transmit downlink control information (DCI).).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of IEEE Conference to enables efficiently receiving wireless communication signal with You; [0002]; [0004]).
	IEEE Conference- You does not teach a processor that, when the DCI is transmitted in a DL control channel candidate of a specific aggregation level, control so that no DL data channel scheduled by the DCI is mapped to a DL control channel candidate of another aggregation level.
	However, in an analogous art, Hsieh teaches a processor (200-Fig. 2; [0026]) that, when the DCI is transmitted in a DL control channel (PDCCH) candidate of a specific aggregation level (candidate of aggregation level in 402) (Fig. 4; [0033]; [0037], after the UE detects the DCI 402{wherein the DCI is mapped to 402}, the UE obtains candidate of the aggregation level in the DCI 402. The UE detects the PDSCH 432 according to the information in the DCI 402;), control so that no DL data channel (PDSCH) scheduled by the DCI is mapped to a DL control channel (PDCCH) candidate of another aggregation level (candidate of aggregation level in 406) (Fig. 4; [0033]; [0037], after the UE detects the DCI 406 {wherein the DCI is mapped to 406}, the UE obtains candidate of the aggregation level in the DCI 406. The UE can use the PUSCH 436 according to the information in the DCI 406.) (Hence when DCI is transmitted in 402, PDSCH is scheduled by the DCI is mapped to 402 and when DCI is transmitted in 406, no PDSCH is scheduled by the DCI is mapped to 406.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Hsieh and apply them on the teaching of IEEE Conference to provide network/BS can arrange resource of PDSCH to the UE flexibly and efficiently (Hsieh; [0045]).
Regarding claim 10, IEEE Conference teaches a radio communication system comprising a radio base station (BS) and a terminal (UE), wherein: 
the radio base station (section I; BS transmits) comprising:
	transmits downlink control information (DCI) by using a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence BS transmits DCI via PDCCH, by using CCEs of different aggregation levels; wherein when aggregation level 1, 1 CCE is used to transmit PDCCH/DCI and when aggregation level 2, 2 CCE is used to transmit PDCCH/DCI ); and
	when the DCI is transmitted in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
a user terminal comprising:
	receives downlink control information (DCI) by monitoring a plurality of downlink (DL) control channel (PDCCH) candidates (CCE) of different aggregation levels (1, 2, 4, 8 in table 1) (Section II, B. PDDCH Details--The PDCCH conveys downlink control information (DCI). In order to transmit the DCI efficiently, code rate adaptation are used in LTE. Each DCI is encoded that is rate matched to n* 72 code bits {72 code bits is a control channel element (CCE}); wherein Each UE applies blind decoding on a specified number of CCEs (aggregation levels—1, 2, 4, 8 in the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE receives DCI via PDCCH, by monitoring CCEs of different aggregation levels; wherein when aggregation level 1, 1 CCE is used to transmit PDCCH/DCI and when aggregation level 2, 2 CCE is used to transmit PDCCH/DCI ); and
	when the DCI is detected in a DL control channel (PDCCH) candidate (CCE-36 REs) of a specific aggregation level (aggregation level 1-suggested)( Section II, B. PDDCH Details- PDCCH conveys DCI transmission; wherein UE applies blind decoding on a specified number of CCEs (aggregation level—1 the table 1) that are candidates for PDCCH transmissions within the control region. Hence UE detects DCI in a CCE of aggregation level 1.), 
	IEEE Conference teaches BS transmits DCI by using CCE of different aggregation levels and UE receives DCI by monitoring CCE of different aggregation levels and when DCI is transmitted and detected in a CCE of specific aggregation level.
	IEEE Conference does not teach a radio base station comprising: a transmitter that transmits downlink control information (DCI); and a processor that when the DCI is transmitted, control and a user terminal comprising: a receiver that receives downlink control information; and a processor that, detects the DCI.
	However, in an analogous art, You teaches 
a radio base station (10-Fig. 18; [0254]) comprising:
	a transmitter (RF unit of 10-Fig. 18) that transmits downlink control information (DCI) ( [0255], eNB processor controls eNB RF unit to transmit downlink control information (DCI). ); and
	a processor (11 of 10-Fig. 18) that when the DCI is transmitted, control ( [0255], eNB processor controls eNB RF unit to transmit downlink control information (DCI).) and 
a user terminal (20-Fig. 18; [0254]) comprising: 
	a receiver(RF unit 23 of 20-Fig. 18) that receives downlink control information (DCI)( [0256], The UE processor(21) control the UE RF unit (23) to receive the DCI  ); and 
	a processor (processor 21 of 20-Fig. 18) that, detects the DCI ( [0256], The UE processor (21) monitors EPDCCH in the search space to detect DCI.). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of IEEE Conference to enables efficiently receiving wireless communication signal with the transmission so that total throughput of a radio communication system can be enhanced (You; [0002]; [0004]).
	IEEE Conference- You does not teach a processor of the radio base station that, when the DCI is transmitted in a DL control channel candidate of a specific aggregation level, control so that no DL data channel scheduled by the DCI is mapped to a DL control channel candidate of another aggregation level; a processor of the terminal that, when the DCI is detected in a DL control channel candidate of a 
	However, in an analogous art, Hsieh teaches a processor (200-Fig. 2; [0026]) of the radio base station ([0024]) that, when the DCI is transmitted in a DL control channel (PDCCH) candidate of a specific aggregation level (candidate of aggregation level in 402) (Fig. 4; [0033]; [0037], after the UE detects the DCI 402{wherein the DCI is mapped to 402}, the UE obtains candidate of the aggregation level in the DCI 402. The UE detects the PDSCH 432 according to the information in the DCI 402;), control so that no DL data channel (PDSCH) scheduled by the DCI is mapped to a DL control channel (PDCCH) candidate of another aggregation level (candidate of aggregation level in 406) (Fig. 4; [0033]; [0037], after the UE detects the DCI 406 {wherein the DCI is mapped to 406}, the UE obtains candidate of the aggregation level in the DCI 406. The UE can use the PUSCH 436 according to the information in the DCI 406.) (Hence when DCI is transmitted in 402, PDSCH is scheduled by the DCI is mapped to 402 and when DCI is transmitted in 406, no PDSCH is scheduled by the DCI is mapped to 406.);
	However, in an analogous art, Hsieh teaches a processor (200-Fig. 2; [0026]) of the terminal ([0024]) that, when the DCI is detected in a DL control channel (PDCCH) candidate of a specific aggregation level (candidate of aggregation level in 402) (Fig. 4; [0037], after the UE detects the DCI 402{wherein the DCI is mapped to 402}, the UE obtains candidate of the aggregation level in the DCI 402. The UE detects the PDSCH 432 according to the information in the DCI 402;), determines that no DL data channel (PDSCH) scheduled by the DCI is mapped to a DL control channel (PDCCH) candidate of another aggregation level (candidate of aggregation level in 406) ( Fig. 4; [0037], after the UE detects the DCI 406 {wherein the DCI is mapped to 406}, the UE obtains candidate of the aggregation level in the DCI 406. The UE can use the PUSCH 436 according to the information in the DCI 406.) (Hence when DCI is detected in 402, determines PDSCH is scheduled by the DCI is mapped to 402 and when DCI is detected in 406, determines no PDSCH is scheduled by the DCI is mapped to 406.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of Hsieh and apply them on the teaching of IEEE Conference to provide network/BS can arrange resource of PDSCH to the UE flexibly and efficiently (Hsieh; [0045]).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEHEDI S ALEY/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415